Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 2/25/2022 have been entered.
2. Claims 23-27, 34 and 35 have been amended.
3. Claim 31 has been cancelled and its limitations amended into claim 23.
4. In view of Applicant’s amendments to claim 23, the objection is withdrawn to fix grammatical errors.
5. The rejection of the claims under 112(a), scope of enablement, is withdrawn in view of Applicant amending the claims to mouse, human, rat and iPSC pluripotent stem cells.
6. The rejections of claims 23-27 under 112(b) are withdrawn in view of Applicant amending the claims to remove the “from about” and “with about” claim language.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Livingtson on 6/10/2022.
The application has been amended as follows: 

	IN THE CLAIMS:
	Claims 30, 32, 33 and 38-44 are cancelled.

	Claim 23 has been amended as follows:
	In line 3 the word “stem” has been inserted between the word “pluripotent” and cells”.
	In line 12 the word “stem” has been inserted between the word “pluripotent” and cells”.
	In line 12 the phrase “pluripotent stem” has been inserted between the words “mouse” 
and “cells”.
In line 12 the phrase “pluripotent stem” has been inserted between the words “human” 
and “cells”.
In line 13 the phrase “pluripotent stem” has been inserted between the words “rat” 
and “cells”.
Claim 24 has been amended as follows:
In line 2 the word “stem” has been inserted between the word “pluripotent” and cells”.

Claim 34 has been amended as follows:
In line 1 the word “stem” has been inserted between the word “pluripotent” and cells”.
In line 2 the “induced pluripotent stem cells (iPSC)” has been replaced with the acronym “iPSC”.

	Claim 35 has been amended as follows:
	In line 1 the phrase “pluripotent cells” has been replaced with the acronym “iPSC”.

	Claim 37 has been amended as follows:
	In line 3 the phrase “platelet-derived growth factor receptor b (PDGFRb)” has been 
replaced with the acronym “PDGFRb”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method sets forth a novel means of obtaining cells with a hepatic stellate cell phenotype using directed differentiation of pluripotent stem cells though the stepwise use of BMP4, FGF1, FGF3, retinol and palmitic acid in specific concentration ranges. The closest prior art, Verfaillie et al. (WO 2011/158125 A1, particularly paragraphs 0013 and 0018), teaches methods of obtaining hepatic stellate cells in a mixed population of cells (along with hepatic sinusoidal endothelial cells), however Verfaillie’s method uses different factors, with the exception of BMP4, and more steps to obtain a population of cells comprising hepatic stellate cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23-29 and 34-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/            Supervisory Patent Examiner, Art Unit 1632